Citation Nr: 9915697	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  96-17 902	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

This case was previously at the Board of Veterans' Appeals 
(Board) in July 1997 and June 1998, at which times it was 
remanded to the RO for additional development, including 
examination of the veteran.  The requested development has 
been completed and the case has been returned to the Board 
for further consideration.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1959 to August 1959 and from August 1963 to August 1965.

2.  On March 9, 1999, prior to the promulgation of a decision 
in the appeal, the veteran withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b),(c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the veteran's service medical records reflects that 
he was treated for a pulled hip muscle in January 1964.  He 
was again treated for a left hip muscle strain in July 1965.  
The veteran's August 1965 discharge examination was normal.

In August 1994, the veteran filed his original claim for back 
problems (arthritic condition).  The veteran submitted copies 
of medical prescriptions in support of his claim.  In 
September 1994, the veteran submitted a statement to the RO 
regarding his back complaints.

In February 1995, the veteran filed a statement requesting 
service connection for a "hip problem, both hips."  He 
stated that his hip problem aggravated his lower back.  He 
stated that after service he was treated for rheumatoid 
arthritis in his hips and lower back.

In a March 1995 rating action, the RO denied entitlement to 
service connection for a back disorder, rheumatoid arthritis, 
and right and left hip disabilities.  The veteran filed a 
timely notice of disagreement (NOD) in March 1995.  The 
veteran also submitted three lay statements that reflect that 
he was treated during service for hip and back complaints and 
continued to suffer from back and hip disabilities after 
service.

Thereafter, private medical records from February 1981 were 
associated with the claims file.

During his April 1995 RO hearing, the veteran testified that 
he experienced low back pain during service which was 
diagnosed as a hip problem.  After service, he was diagnosed 
with rheumatoid arthritis.  He described significant 
impairment due to his low back pain and discomfort.  He 
stated that after service, he took Indocin for his arthritis.  
He reiterated that his problem was his low back and not his 
hip.  He stated that his disability was misdiagnosed in 
service.

In April 1996, the Hearing Officer denied entitlement to 
service connection for a bilateral hip disability.  Later 
that same month, the veteran perfected his appeal.

In an April 1997 letter to the RO, the veteran reiterated his 
contentions that his low back disability began in service and 
progressed into arthritis.  

In a July 1997 decision, the Board denied entitlement to 
service connection for a back disability and rheumatoid 
arthritis.  The Board remanded the issue of entitlement to 
service connection for a bilateral hip disability.  

Thereafter, VA outpatient treatment records from March 1978 
to February 1997 were associated with the claims file.

The veteran underwent a VA joints examination in December 
1997.  After examination, the examiner's diagnoses included 
chronic rheumatoid arthritis involving multiple joints 
including the hips, lumbar sine, knees, and cervical spine.  
The examiner noted that the veteran's hips were symptom free 
and this range of motion was adequate.  He commented that no 
hip disability existed at that time.

In a March 1998 statement to the RO, the veteran stated that 
he had no way of proving when his hip disability began 
because it was misdiagnosed.  He reiterated that his 
disability was in fact a low back disability and not a hip 
disability.  He reiterated his contentions that his back 
disability began during service.  Thereafter, the case was 
returned to the Board.

In a June 1998 remand, the Board requested further 
evidentiary development.

In July 1998, the claims file was reviewed by a VA examiner.  
The examiner noted the history of hip treatment during 
service and the diagnoses provided after the veteran's 
December 1997 VA examination.  The examiner also reviewed the 
veteran's December 1997 x-rays.  The examiner commented that 
the x-rays revealed no hip pathology but did reveal 
sacroiliac joint fusion compatible with a diagnosis of 
ankylosing spondylitis.  Laboratory work revealed negative 
ANA, a negative RA, an elevated C-Reactive protein, and 
several elevated sedimentation rates.  With the veteran's 
complaints of intermittent low back pain and x-ray evidence 
of sacroiliitis, the confirmation of a diagnosis of 
ankylosing spondylitis could be made in accordance with the 
European Seronegative Study (ESS).  The veteran's hip pain 
was felt therefore to be related to the radiation of pain 
from the sacroiliitis.  The etiology of ankylosing 
spondylitis was primarily hereditary.  The examiner commented 
that due to the history of the disease relating to ankylosing 
spondylitis with probable progressive involvement into the 
hips and other large joints, fifteen percent of males with 
this diagnosis required total hip replacements within twenty 
years.

Also included in the claims file are additional VA outpatient 
treatment records from April 1996 to November 1998.

In a March 1999, the veteran submitted a statement to the RO 
wherein he stated that he "did not have a hip problem."  He 
stated that his problem was in his higher buttocks area.  He 
reiterated that "I never said it was a hip problem" and 
that the examiner in 1965 misdiagnosed a hip problem.  The 
veteran further noted that he, "did not have any hip problem 
and that his exam was a waste of time."  He stated that his 
problem was always in his lower back and not his hip. 

In a deferred rating action, the hearing officer noted the 
veteran's March 1999 statement and questioned whether the 
veteran was withdrawing his appeal.  In an April 1999 letter, 
the RO advised the veteran that it construed his 
communication of March 1999 to be a notice of disagreement 
with the denial of service connection for a back disability.  
The RO requested clarification with regard to the veteran's 
claim for a hip disability, in light of his statements in the 
March 1999 letter.  The veteran did not reply.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the veteran or by his authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the veteran personally without 
the express written consent of the veteran.  38 C.F.R. 
§ 20.204(c).  While the RO has requested that the veteran 
confirm that he wishes to withdraw his claim for service 
connection for a hip disability, his intent appears to be 
clear in the March 1999 letter.  Pursuant to his March 1999 
statement to the RO, the Board finds that the veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.



		
V. L. Jordan
	Member, Board of Veterans' Appeals





